DETAILED ACTION
This communication is responsive to amendment filed 11/06/2020.
Claims 1, 21-39 are present for examination. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 21, 25, 32, 36, 37 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilson et al (US 20140334699)

In regards to claims 1, 32, 36 Wilson discloses  a method accessing a first image of a first assembly unit, the first image recorded at an optical inspection station (see para 61, 78-79; obtaining image from imaging stations (optical inspection station)); selecting a first feature depicted in the first image;  locating a first origin of the first image relative to the first feature (determining a variation 1905 (see at least figure 19; paragraph [0079]); locating a first virtual origin at a first feature on the image of the first assembly line product; characterizing a spatial relationship between the first origin and the first (see figures 17A, 19; paragraphs [0069], [0073], [0078], [0079]; identifying a crack or other damage (feature) in an image of the assembly line product N+1 (second image of a second assembly unit) and creating an edge detection matrix of the images (exhibiting dimensional and geometric characteristics); accessing a second image of a second assembly unit; detecting a second set of features in the second image; identifying a second feature in the second set of features analogous to the first feature (see figure 20; paragraphs [0079-81]; determine the amount of shifting that produces the best overlay in the edge detection results on the second image region); locating a second origin of the second image relative to the second feature according to the spatial relationship (see figure 20; paragraph [0081]; overlaying (projecting) edge detection results (boundary) comprising (encompassing) shifts (offset) in detected edges from the variation onto the second image edge detection results); rendering the first image for display within a user interface; and rendering the second image for display within the user interface with the second origin spatially aligned to the first origin (see figure 4; paragraph 38)

In regards to claim 21, Wilson discloses  , wherein rendering the second image for display within the user interface comprises, in response to an input to advance from the first image to the second image at the user interface, rendering the second image for display within the user interface with the second origin spatially aligned to the first origin (figure 21; paragraph [0082]; iterate the process (response to receipt of a command) of displaying an image of a first assembly line product to assembly line product N+1 (advance to the second image) in the GUI).

In regards to claim 25, Wilson discloses  Wherein rendering the image for each image in the set of images comprises sequentially rendering each image in the set of images at a rate proportional to a rate of the input (figure 21; paragraph [0082]; iterate the process (response to receipt of a command) of displaying an image of a first assembly line product to assembly line product N+1 (advance to the second image) in the GUI).

In regards to claim 37, Wilson discloses locating a first origin of the first image relative to the first feature (determining a variation 1905 (see at least figure 19; paragraph (0079]; locating a first virtual origin at a first feature) on the image of the first assembly line product); characterizing a spatial relationship between the first origin and the first feature (see figures 17A, 19; paragraphs [0069], [0073], [0078], [0079]; identifying a crack or other damage (feature) in an image of the assembly line product N+1 (second image of a second assembly unit) and creating an edge detection matrix of the images (exhibiting dimensional and geometric characteristics); locating a second origin of the second image relative to the second feature according to the spatial relationship (see figure 20; paragraphs [0079-81]; determine the amount of shifting that produces the best overlay in the edge detection results on the second image region); rendering the first image for display within a user interface; and rendering the second image for display within the user interface with the second origin spatially aligned to the first origin (see figure 4; paragraph 38)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  22, 23, 24, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims above in view of SHAGAM et al. (US 2007/0234203).

In regards to claim 22 Wilson fails to specifically teach  in response to an input to magnify a first section of the first image: expanding the first section of the first image; defining a first subregion of the first image according to the first section; characterizing a second spatial relationship between the first subregion and the first origin; and rendering the first subregion for display within a user interface; and in response to detecting the first feature outside of the first subregion: selecting a third feature depicted in the first subregion; characterizing a third spatial relationship between the first subregion and the third feature; identifying a fourth feature, in the second set of features in the second image, analogous to the third feature; locating a second subregion of the second image relative to the fourth feature according to the third spatial relationship; and rendering the second subregion for display within the user interface with the second origin spatially aligned to the first origin.
Shagam teaches magnify a first section of the first image: expanding the first section of the first image; defining a first subregion of the first image according to the first section; characterizing a second spatial relationship between the first subregion and the first origin; and rendering the first subregion for display within a user interface (see paragraphs [0036), [0039]; receiving a user request (recording) to zoom up (expand) the displayed content of the image region; see paragraphs [0005), (0008), (0054); defining the offset distance of the vertical and horizontal positions of the bounding region to render sub-images of the objects according to the determined horizontal and vertical positions of the bounding regions (first virtual origin in the first image.; and in response to detecting the first feature outside of the first subregion: selecting a third feature depicted in the first subregion; characterizing a third spatial relationship between the first subregion and the third feature; identifying a fourth feature, in the second set of features in the second image, analogous to the third feature; locating a second subregion of the second image relative to the fourth feature according to the third spatial relationship; and rendering the second subregion for display within the user interface with the second origin spatially aligned to the first origin. (see paragraphs [0036), [0039]; receiving a user request (recording) to zoom up (expand) the displayed content of the image region; see paragraphs [0005), (0008), (0054); defining the offset distance of the vertical and horizontal positions of the bounding region to render sub-images of the objects according to the determined horizontal and vertical positions of the bounding regions (first virtual origin in the first image. See paragraphs [0054), [0057]; enlarging the bounding region (defining a region of the second image) according the dimensions of the display/window (bound by the second view window as the second subregion); 
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the method of Wilson to include zooming/expanding  the image subregion according to the vertical and horizontal offset, as taught by Shagam, since it would have provided the benefit of allowing the user to zoom/expand an image for manually inspecting the image of an assembly line product to check for defects.

In regards to claim 23, Wilson discloses  further comprising, in response to an input to advance through images at the user interface: " displaying the first subregion on a first side of the user interface; (see at east paragraph [0061]; display the comparison image on a video display in the GUI).

In regards to claim 24, Wilson discloses  further comprising, in response to an input to advance through a set of images of assembly units at the user interface: " retrieving the set of images of assembly units from a database; and " for each image in the set of images: identifying a feature analogous to the first feature; location an origin on the image relative to the feature according to the spatial relationship; and rendering the image for display within the user interface with the origin spatially aligned to the first origin (paragraph [0069]; receive first and second images (set) from a database; paragraph [0063]), locating a virtual origin in each image in the set of images (determining the variation on the images. Figure 20; paragraphs [0079], [0081]; projecting (overlaying) the detected edges of the first image onto the second image, according to the second crack or other damage to create a comparison image (set of subregions))

In regards to claim 33, Wilson discloses  : " further comprising detecting absence of the first feature in the third image; " wherein characterizing the second spatial relationship between the second origin and the second feature on the assembly represented in the second image and locating the third origin in the third image relative to the second feature comprises, in response to detecting absence of the first feature in the third image: o characterizing the second spatial relationship between the second origin and the second feature on the assembly represented in the second image; and Page 9 of 16Serial No.: 16/404,566 Attorney Docket No.: MECH-MO1-US3 o locating the third origin in the third image relative to the second feature according to the second spatial relationship; (determining a variation 1905 (see at least figure 19; paragraph (0079]; locating a first virtual origin at a first feature) on the image of the first assembly line product. See figures 17A, 19; paragraphs [0069], [0073], [0078], [0079]; identifying a crack or other damage (feature) in an image of the assembly line product N+1 (second image of a second assembly unit) and creating an edge detection matrix of the images (exhibiting dimensional and geometric characteristics

	Claims 27, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims above in view of WATKINS et al. US 2011/0149138 

In regards to claim 27, 39 Wilson does not specifically teach  further comprising, receiving selection of a pixel within the first image by a user via the user interface; and " wherein selecting the first feature comprises: identifying a first set of features, on the first assembly unit, depicted in the first image proximal the pixel; and selecting the first feature from the first set of features.
Watkins teaches further comprising, receiving selection of a pixel within the first image by a user via the user interface; and " wherein selecting the first feature comprises: identifying a first set of features, on the first assembly unit, depicted in the first image proximal the pixel; and selecting the first feature from the first set of features. (paragraphs (0053], [0065]; scrolling through digital images in the ordered sequence (indexing) when a user initiates (input) a sequential image display process selected at the user interface menu). 
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the method of Wilson to include scrolling through images, as taught by Watkins, for the benefit of providing an efficient method for a user to browse through multiple images as the process is happening and recorded (Watkins; paragraph [0014]).

Claims 29-30, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims above in view of Madden (US 20100111434 A1)

(see paragraphs (0079), (0081); projecting (overlaying) the detected edges of the first image onto the second image, according to the second variation to create a comparison (composite) image; figure 20).
Madden discloses setting a first opacity of the first image (paragraph (0089); displaying an image with an opacity value of 70% (first opacity)); setting a second opacity of the second image (paragraph (0089); displaying a blurred image (second) with an opacity value of 30% (second opacity)); displaying the composite image within the user interface (see figure 13 and paragraph (0079);
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the method of Wilson to include adjusting the opacity values of the images, as taught by Madden, for the benefit of allowing the user to adjust the view of the overlaid images in order to highlight different portions of the images for improved defect detection.

In regards to claim 30, Wilson does not teach adjusting the first opacity of the first image according to an input received at the user interface; " adjusting the second opacity of the second image inversely proportional to the first opacity; and " refreshing the composite image in response to the input.
Madden discloses adjusting the first opacity of the first image according to an input received at the user interface; " adjusting the second opacity of the second image inversely proportional to the first opacity; and " refreshing the composite image in response to the input (paragraph (0089); displaying an image with an opacity value of 70% (first opacity). Paragraph (0089); displaying a blurred image (second) with an opacity value of 30% (second opacity). Paragraphs (0127), (0130); adjusting the opacity value of the image according to the display position (input received) arranged by the UI engine);
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the method of Wilson to include adjusting the opacity values of the images, as taught by Madden, for the benefit of allowing the user to adjust the view of the overlaid images in order to highlight different portions of the images for improved defect detection.

In regards to claim 34, further comprising, in response to receipt of a command to view the first image, the second image, and the third image concurrently at the user interface: displaying the composite image within the user interface - (see paragraphs (0079), (0081); projecting (overlaying) the detected edges of the first image onto the second image, according to the second variation to create a comparison (composite) image; figure 20).
Madden discloses reducing a first opacity of the first image; - reducing a second opacity of the second image; " merging the first image at the first opacity, the second image at the second opacity, and the third image into a composite image; and - (paragraph (0089); displaying an image with an opacity value of 70% (first opacity). Paragraph (0089); displaying a blurred image (second) with an opacity value of 30% (second opacity). Paragraphs (0127), (0130); adjusting the opacity value of the image according to the display position (input received) arranged by the UI engine);
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the method of Wilson to include adjusting the opacity values of the images, as taught by Madden, for the benefit of allowing the user to adjust the view of the overlaid images in order to highlight different portions of the images for improved defect detection.



Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson as applied to claims above in view of DASSAULT (US 2015/0161821) and further in view of Madden (US 2010/0111434).

In regards to claim 31, Wilson further discloses locating a third virtual origin at a third feature in the computer-aided drafting image, the third feature analogous to the first feature on the first assembly unit (paragraphs (0073), [0079]-[0080]; determining a variation 1905 (locating a third virtual origin) on the image of the assembly line product N+1 such as cracks or bends (third feature) analogous to the variation on the first assembly line product; figures 19, 21).
Wison doesn’t specifically teach retrieving a virtual computer-aided drafting model representing the first assembly unit; " generating a computer-aided drafting image of the virtual computer-aided drafting model at an orientation and in a perspective approximating an orientation and a position of the first assembly unit represented in the first image; " locating a third virtual origin at a third feature in the computer-aided drafting image, the third feature analogous to the first feature on the first assembly unit; " projecting the geometry and the position of the first subregion of the first image onto the virtual computer-aided drafting model according to the third virtual origin to define a third image; " reducing an opacity of the third image; and " rendering the third image over the first image within the user interface.
Dassault discloses retrieving a virtual computer-aided drafting model representing the first assembly unit; " generating a computer-aided drafting image of the virtual computer-aided drafting model at an orientation and in a perspective approximating an orientation and a position of the first assembly unit represented in the first image; " locating a third virtual origin at a third feature in the computer-aided drafting image, the third feature analogous to the first feature on the first assembly (paragraphs [0005), (0023); obtaining (retrieving) a computer-aided design, or CAD (virtual drafting) model for an object (unit) assembly. The model is an image (paragraph (0023) and claim 16; computer-aided drafting image) at a size, dimension and orientation of the object (first image) of the object. Paragraphs (0025), [0031]; overlapping (projecting) the CAD model image view portion (subregion) of the object on the object at the size, dimension and orientation of the object displayed in an augmented reality view (define a third image)).
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the method of Wilson to include a computer aided drafting model of the assembly line unit, as taught by Dassault, for the benefit of enabling user interaction with the display views of the unit and the model in an augmented reality view (Dassault; abstract).
Wison doesn’t specifically teach reducing an opacity of the third image; and " rendering the third image over the first image within the user interface
Madden discloses reducing an opacity of the third image; and " rendering the third image over the first image within the user interface (paragraphs (0079), (0089); displaying an image with opacity (translucent form) concurrently with another image in the user interface; figure 13). 
It would have been obvious to one of ordinary skill in the art, before the invention was filed, to modify the method of Wilson to include displaying a translucent image over the first image, as taught by Madden, for the benefit of allowing the user to view the overlaid images in order to highlight different portions of the image for improved defect detection.



Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejection necessitated by the claim amendment on claim 1 and the cancelation of the claims 2-20, and addition of claims 21-39. See rejection above. 


Allowable Subject Matter
Claim 26, 28, 35, 38 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144